Citation Nr: 0841247	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for scars, 
residuals of surgery, left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1990 to August 
2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
scars, residuals of surgery, left foot, with a noncompensable 
evaluation effective August 15, 2003.  

In his January 2005 VA Form 9, the veteran requested a 
hearing at the RO before a member of the Board.  His hearing 
was scheduled for August 2007, but he failed to appear on the 
scheduled date and did not explain his absence or request to 
reschedule the hearing.  Therefore, the Board considers his 
request for a Board hearing withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The Board remanded the claim in December 2007 for further 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.

In a June 2008 rating decision, the RO increased the rating 
assigned for scars, residuals of surgery, left foot, to 10 
percent, also effective August 15, 2003.  Despite the 
increased rating granted by the RO, and for the reasons to be 
discussed in greater detail below, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
(NOD) as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  





FINDINGS OF FACT

1.  The veteran's service-connected scars, residuals of 
surgery, left foot, have been assigned the maximum schedular 
rating under Diagnostic Code (DC) 7804.  

2.  The veteran's service-connected scar measures 0.1 
centimeter by 4.7 centimeters and is manifested by pain, 
tenderness to palpation, and underlying soft tissue damage, 
but there is no limitation of motion, loss of function, or 
skin ulceration or breakdown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected scars, residuals of surgery, left foot, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, DCs 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings.  

Service connection was established for scars, residuals of 
surgery, left foot, with a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.118, DC 7804, effective August 15, 2003.  
See October 2003 rating decision.  The RO subsequently 
increased the rating to 10 percent under the same diagnostic 
code, also effective August 15, 2003.  See June 2008 rating 
decision.  The veteran contends that he is entitled to a 
higher rating because the scar on his left foot is constantly 
painful, especially when standing and walking.  He also 
asserts that he has painful scar tissue.  See March 2004 NOD; 
January 2005 VA Form 9.  

The medical evidence of record consists entirely of VA 
compensation and pension (C&P) examination reports.  

The veteran underwent a VA C&P scars examination in November 
2004, at which time he reported undergoing surgery on the 
soles of his feet on several occasions.  He indicated that 
the first time, the lesion was treated with acid as a plantar 
war; the second time, he was treated for scar tissue.  The 
veteran reported that the scar tissue was excised and that a 
third procedure was subsequently performed to cut out more 
scar tissue.  He indicated that he had no pain on his left 
foot at rest, but walking led to pain at a level of eight on 
a scale of ten.  The veteran reported that he often cut his 
own scars and that he would be able to walk normally about 
two days afterwards.  The normal period, however, only lasted 
from one to one and one-half weeks before the pain 
reoccurred.  Physical examination of the feet showed that 
there were three plantar warts on the soles of the left foot.  
The veteran was diagnosed with three plantar warts of the 
left foot.  

The veteran underwent another VA C&P scars examination in May 
2008, at which time his claims folder was reviewed.  He 
reported that the scar on his left foot was a result of 
surgeries performed in 1993 and 2002.  The veteran also 
reported pain, but no breakdown of the skin, and also 
indicated that the scar itself was unchanged since the 
November 2004 examination.  Physical examination revealed 
that the scar was located on the posterior surface of the 
left lower extremity.  The exact location was on the plantar 
surface of the left foot on the lateral side, about two-
thirds of the way posteriorly.  The maximum width was 0.1 
centimeter (cm.) and the maximum length was 4.7 cm.  The scar 
was tender to palpation and there was underlying soft tissue 
damage, but no limitation of motion or loss of function and 
no skin ulceration or breakdown over the scar.  The veteran 
was diagnosed with scar, left foot plantar surface, residual 
of left foot surgery times two.  

On the same day as the VA scars examination, the same 
examiner also conducted an examination pertinent to a left 
foot condition.  The condition's date of onset was reported 
to be in 1992/1993.  The veteran reported that he began 
having left foot pain on the plantar surface and saw 
orthopedics before being sent to a podiatrist.  The 
podiatrist thought that the veteran had a plantar wart and 
used a wart removal substance, but this did not work so the 
veteran went back to another podiatrist who performed 
surgery.  The veteran reported that the first surgery was 
performed in 1993 for removal of a left foot mass; he 
indicated that the surgery helped for about two weeks before 
the pain returned.  The pain eventually worsened and the 
veteran underwent a second surgery, at which time a large 
amount of scar tissue was removed.  The veteran reported that 
the second surgery was performed in 2003 for soft tissue mass 
excision of the left foot.  The veteran also reported that 
the problem had recurred ever since his discharge, but 
indicated that he had learned to trim the scar frequently to 
reduce pressure and pain, reporting that he soaked his foot 
and removed some of the scar tissue with a straight razor.  

Course since onset was noted to be stable and response to 
current treatment was reported as fair.  Pain and stiffness 
on the bottom of the left foot, and left foot lack of 
endurance, were reported to occur while standing and walking.  
There was no swelling, heat, redness, fatigability, weakness 
or other symptoms noted.  The veteran denied any flare-ups of 
foot joint disease and reported that he was able to stand for 
up to one hour and able to walk more than one quarter of a 
mile but less than one mile.  He also denied the use of 
assistive aids and devices.  

Physical examination of the veteran's left foot revealed no 
objective evidence of painful motion, swelling, instability 
or weakness.  The examiner did reported objective evidence of 
tenderness in the form of facial grimace and evidence of 
abnormal weight bearing in the form of callosities and 
unusual shoe wear pattern.  The examiner also reported a scar 
present on the plantar lateral posterior region of the left 
foot, and a circular mass measuring 1.7 cm. in diameter 
located about two thirds of the way on the posterior lateral 
plantar foot.  This was under the scar and exhibited 
exquisite pain to palpation.  The examiner reported that 
three x-ray views of the left foot showed no soft tissue 
calcifications or bony abnormalities.  

The veteran denied that he had lost any time from work during 
the last year, but did indicate that his left foot disability 
caused significant effects on his daily activities due to 
decreased mobility and pain.  He further reported that pain 
caused him to get off his feet more and take longer to 
perform duties.  It was noted that the veteran's disability 
had a moderate effect on chores, shopping, exercise, sports 
and recreation, and a mild effect on bathing.  See May 2008 
VA C&P examination report.  

As noted above, the veteran's service-connected scars, 
residuals of surgery, left foot, is rated as 10 percent 
disabling under DC 7804.  This diagnostic code provides the 
rating criteria for scars that are superficial and painful on 
examination.  A 10 percent disability evaluation represents 
the maximum schedular rating available under this code.  As 
the veteran is already in receipt of a 10 percent rating, a 
higher evaluation is not warranted under this diagnostic 
code.  

Despite the fact that the veteran is already receiving the 
maximum schedular rating available under DC 7804, the Board 
must consider whether an increased initial rating is 
warranted under the other diagnostic criteria pertinent to 
scars.  The Board must also consider whether there are other 
manifestations of the service-connected scar that would 
support the assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation).  

DC 7800, which provides the criteria for rating disfiguring 
scars of the head, face, or neck, is not applicable to the 
instant case because the veteran's residual scar is located 
on his left foot.  DC 7805 is also not for application; 
though the veteran has reported that the problems with his 
left foot cause significant effects on his daily activities 
due to decreased mobility and pain and that pain has caused 
him to get off his feet more and to take longer to perform 
duties, there is no objective evidence to support a finding 
that the veteran has any limitation of function of the left 
foot.  See VA C&P examination reports.  

DC 7801 rates scars that are deep, or that cause limited 
motion, based on the area of the scars.  A deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, DC 7801, Note (2) (2008).  The minimum compensable 
rating of 10 percent would require an area or areas exceeding 
6 square inches (39 sq. cm.).  A 20 percent evaluation 
requires an area or areas exceeding 12 square inches (77 sq. 
cm.).  This diagnostic criterion does not support the 
assignment of an increased rating, or a separate compensable 
rating, for the veteran's service-connected scars, residuals 
of surgery, left foot.  This is so because while the 
veteran's scar is associated with underlying soft tissue 
damage, it only measures 0.1 cm. in width and 4.7 cm. in 
length.  In addition, the circular mass located under the 
scar only measured 1.7 cm. in diameter.  See May 2008 VA C&P 
examination reports.  

DC 7802 rates scars that are superficial and that do not 
cause limited motion, based on the area of the scars, with an 
area or areas of 144 square inches (929 sq. cm.) or greater 
required to support the sole compensable rating of 10 
percent.  DC 7803 provides a 10 percent rating for a 
superficial, unstable scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  An unstable 
scar is on where, for any reason, there is frequent loss of 
covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 
7803, Notes (1) and (2) (2008).  

Neither DC 7802 nor DC 7803 provides a rating in excess of 10 
percent.  As such, neither supports the assignment of an 
increased rating for service-connected scars, residuals of 
surgery, left foot.  Nor does either diagnostic code support 
the assignment of a separate, compensable rating since the 
veteran's scar does not meet the measurement requirements for 
a 10 percent evaluation.  See May 2008 VA C&P scars 
examination report.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's scar include pain, 
tenderness, and underlying soft tissue damage.  Such 
impairment, however, is contemplated by the rating criteria, 
which reasonably describe the veteran's disability.  Nor is 
marked interference with employment or frequent periods of 
hospitalization shown.  The veteran reported in May 2008 that 
he lost not time from work in the last year, and there is no 
evidence of any hospitalizations for the scars.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to his claim for 
increased rating prior to the issuance of the October 2003 
rating decision that is the subject of this appeal.  The 
veteran's disagreement with the initial rating assigned, 
however, stems from his March 2004 NOD, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in the November 
2004 statement of the case (SOC), which provided him with the 
pertinent rating criteria found at 38 C.F.R. § 4.118 and the 
regulatory provisions found at 38 C.F.R. § 3.159.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  The veteran was also provided notice concerning 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See April 2007 
supplemental SOC (SSOC).  The claim was readjudicated in a 
June 2008 SSOC.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran was afforded appropriate VA examinations 
in connection with his claim.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial rating in excess of 10 percent for scars, 
residuals of surgery, left foot, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


